Citation Nr: 1627812	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a bilateral foot disability (peripheral neuropathy).

4.  Entitlement to service connection for a bilateral hand disability (peripheral neuropathy).

5.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to May 1969.

These matters are on appeal from a rating decisions issued in July 2012, April 2013, and December 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran also initiated an appeal of his request to reopen his previously denied claim for service connection claim for hearing loss, which was denied in a March 2014 rating decision.  In March 2014, he filed a notice of disagreement with the decision and a Statement of the Case was issued in August 2014.  However, he did not file a substantive appeal.  Accordingly, the Veteran's request to reopen his claim for service connection for hearing loss is not before the Board at this time.

Subsequent to the June 2014 Supplemental Statement of the Case, additional VA treatment records were added to the record.  However, in August 2015, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of any additional evidence regarding his increased rating claim.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for bilateral foot and hand disabilities and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 28, 2015 statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to service connection for tinnitus and a sleep disorder.

2.  The most probative evidence demonstrates that the Veteran's service-connected PTSD is manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as reduced reliability and productivity due to such symptoms such as depressed mood, anxiety, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for tinnitus and a sleep disorder, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial evaluation higher than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in an August 2015 statement, the Veteran, through his representative, withdrew the claims of entitlement to service connection for tinnitus and a sleep disorder.  Hence, there remain no allegations of errors of fact or law.

II.  Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran has claimed that his service-connected PTSD is more severe than his current 30% evaluation.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating for PTSD is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

A GAF score in the range of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2014, therefore the claim is governed by DSM-5.

Nonetheless, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time some medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Turning to the merits of the claim, the record contains voluminous VA treatment records.  Records dated from January 2010 to June 2012 show that the Veteran stated that his wife was his best friend, but that there was no passion and a lack of intimacy in the relationship.  He had sleep problems and nightmares.  

On mental status examination, he was casually attired and well-groomed.  He was cooperative and maintained good eye contact.  Affect ranged from good to blunt.  Mood ranged from euthymic to dysthymic.  Speech was normal.  Thought processes were logical, relevant, and goal-directed.  Insight was adequate and judgment for social conventions appeared intact.  Impulse control and recent and remote memory was intact.  Thought content was without psychotic features or suicidal/homicidal ideation.  GAF scores ranged from 60 to 75, indicative of moderate to transient symptoms.  In April 2012, he had periods of uncontrolled anxiety and nervousness.  In June 2012, his wife stated that due to his dislike of large noisy gatherings, including baseball and basketball games, his relationship with his son was strained.

On June 2012 VA PTSD examination, the Veteran stated that he was married to a "saint" and had a good relationship with his son.  He and his wife enjoyed going out to dinner on occasion.  He enjoyed listening to talk radio and occasionally went to the gym.

On mental status examination, he was appropriately groomed and casually dressed.  He was oriented to person, place, and time.  Eye contact was good and he was calm and cooperative.  Rapport developed quickly.  Speech was normal.  Mood was euthymic and affect was congruent with mood.  He denied current suicidal or homicidal ideations.  His thought process was linear, logical, and goal-directed.  Insight, judgment, and reasoning appeared intact with no evidence of perceptual disturbances, paranoia, or delusional thinking. 

The examining clinical psychologist indicated that the PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication; criteria which warrant the assignment of a 10% disability evaluation.  

PTSD symptoms included a depressed mood and anxiety.  He was assigned a GAF score of 66.

VA treatment records dated from July 2012 to March 2014 show that on mental status examination he was cooperative and motivated.  Eye contact was appropriate.  Mood varied from anxious and depressed to mildly dysthymic mood.  Affect was congruent with mood.  Speech was normal and thought content and processes were within normal limits.  There was no evidence of delusions or hallucinations. He denied suicidal and homicidal ideations.  He was alert and oriented in all spheres.  There was no evidence of impairment in concentration or memory.  Judgment was intact and insight was good.  GAF scores varied from 52 to 65.

Vet Center records include a March 2014 report which indicated that the Veteran was semi-retired and after working for many employers in providing independent sales he still had trouble working with others due to the avoidance symptom of PTSD.  His ability to focus resulted in poor concentration and had a major impact in his daily function.  He chose independent sales as a career due to being unable to interact with others.  He also struggled for years within his marriage, although his wife had been supportive of his PTSD symptoms for years.  

On examination, he experienced and manifested PTSD symptoms which affected his ability to function in occupational and social environments.  He was withdrawn and isolated.  PTSD symptoms included anxiety, depression, anger, intrusive thoughts, isolation, avoidance, hyper-reactivity, hyper-sensitivity, sleep problems, trauma reminders, and a poor mood.  His GAF score was 50.

In an April 2014 letter, the Veteran's representative contended that the March 2014 report supported the assignment of a 50% rating for PTSD.

VA treatment records dated from April 2014 to December 2014 show that on mental status examination the Veteran was cooperative and motivated.   Eye contact was appropriate.  Mood was mildly dysthymic.  Affect congruent with mood.  Speech was normal.  Thought content and processes were normal.  There was no evidence of delusions or hallucinations.  He denied suicidal and homicidal ideations.  He was alert and oriented in al spheres.  There was no evidence of impairment in concentration or memory. Judgment was intact and insight was good.  In July 2014, symptoms included nightmares, sleep disturbance, and anxiety.
 
Applying the relevant criteria, the Board finds that for the period on appeal an evaluation in excess of 30 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired abstract thinking. 

Moreover, while the Veteran may have had symptoms such as disturbances of motivation and mood and difficulty in maintaining effective relationships, the evidence, taken as a whole, presents a disability picture indicative of a 30 percent evaluation.  In June 2012, while his wife stated that the relationship with his son was strained, on VA examination he described the relationship as good.  Although the March 2014 Vet Center report states that he struggled in his relationship with his wife, overall the evidence of record shows that he had a good relationship with her.  Further, while his GAF scores indicated moderate to transient during the pendency of the appeal, his symptoms, overall, remained consistent: speech, judgment, and insight were normal; he denied suicidal and homicidal ideations, as well as hallucinations; and memory was not impaired. 

The Board fully recognizes that the listed symptoms for a 50 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with reduced reliability and productivity, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted his statements or his wife's statements.  It is also important for the Veteran to understand that a disability evaluation of 30 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 30 percent evaluation, let alone a 50 percent rating.  The Veteran's statements to medical providers and his wife's statements in support of his claim, in many respects support a 30% evaluation, not a 50% finding.  In this regard, as noted above, some of the evidence cited above would not support the current rating, however, in taking into consideration the Veteran and his wife's statements, a 30% rating can be justified, but not more. 

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 50 or 70 percent, level under the rating criteria. For reasons cited above, they do not, for any part of the rating period on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an evaluation higher than 30 percent for his psychiatric disability.

With regard to his psychiatric disability, the Veteran and his family are competent to report his current sleep problems, anxiety, and depressed mood as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran and his wife's belief that his symptoms are of such severity as to warrant a higher rating.  They are not, however, competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Veteran was afforded a VA examination in June 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the June 2012 VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The issues of entitlement to service connection for a sleep disorder and tinnitus, are dismissed. 

An initial rating higher than 30 percent for PTSD is denied.


REMAND

With regard to the claims of entitlement to service connection for bilateral hand and foot disabilities, in a December 2014 decision, the RO denied these claims.  The Veteran expressed disagreement with the decision in a May 2015 statement.  The RO has not issued a Statement of the Case (SOC) which addressed these issues.
In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to service connection for bilateral hand and foot disabilities, must be remanded for additional action.

With regard to the TDIU claim, a TDIU claim is part of an increased rating claim when unemployability or marginal employment is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).

A TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

At this time, the Veteran is only service-connected for PTSD, rated 30% disabling, and diabetes mellitus, rated 20% disabling.  The combined disability rating is 40% and does not meet the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  See, 38 C.F.R. § 4.16(b).

In addition to the evidence discussed above, in the June 2014 VA Form 9, the Veteran's representative stated that he recently resigned from one of his part-time jobs due to his PTSD symptoms which prohibited him from properly functioning at work.  

In an August 2014 statement, she stated that his PTSD symptoms interfered with his ability to be gainfully employed and explained that his vocational rehabilitation and employment benefits were recently interrupted due to the infeasibility of pursuing employment training. 

Given that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected PTSD disability (this issue is not clear), the Board must, remand, under the law (cases such as this one are routinely vacated and remanded by the Veterans Court for a failure to address this issue, notwithstanding the limited rating for the disability at issue), this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case addressing the issues of entitlement to service connection for bilateral hand and foot disabilities.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

3.  Then, schedule an appropriate VA examination to help determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The claims file should be made available to the examiner.

The examiner is asked to provide an opinion as to whether he is unemployable solely due to his service-connected disability, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability. 

The examiner must state whether the Veteran is unable to secure or follow a substantially gainful occupation as opposed to employment that would only be considered marginal.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by a nonservice-connected disability. 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU) which consideration of all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


